DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 6-8, in combination with amendments, filed March 10, 2022, with respect to claims 1, 8, and 16 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 7, 8, 15, 16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a diffuse-optical-spectroscopy system for scanning human tissue, the system comprising, among other essential elements, encapsulated light-emitting diodes, each of the at least two emitter sources configured to emit electromagnetic radiation at at least four wavelengths corresponding to absorption associated with at least four human-tissue constituents, said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat, in combination with the rest of the limitations of the above claim.  Claims 7 and 19 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of scanning human tissue by diffuse-optical-spectroscopy, the method comprising, among other essential elements, encapsulated light-emitting diodes, each of the at least two emitter sources configured to emit electromagnetic radiation at at least four wavelengths corresponding to absorption associated with at least four human-tissue constituents, said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat, in combination with the rest of the limitations of the above claim.  Claims 15 and 20 are dependent from claim 8 and therefore are also included in the allowed subject matter.
Regarding claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system for scanning human tissue by diffuse-optical-spectroscopy, the system comprising, among other essential elements, the at least two emitter sources being encapsulated light-emitting diodes, each of the at least two emitter sources configured to emit electromagnetic radiation at at least four wavelengths corresponding to absorption associated with at least four human-tissue constituents, said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Micheels (US 2013/0256534) teaches an encapsulated LED, but no reason exists to combine with the art of record to render the pending claims obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877